C                                                08/25/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0316


                                        DA 19-0316                       FILED
                                                                          AUG 2 5 2020
 STATE OF MONTANA,
                                                                      Clerk

              Plaintiff and Appellee,

       v.                                                          ORDER

 FRANKLIN JOHN BECKER,

              Defendant and Appellant.



      Counsel for Appellant Franklin John Becker filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court granted Becker time to
respond, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We conclude no arguments with potential legal merit can be raised in
Becker's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Becker personally.
      DATED this          —day of August, 2020.




                                                              Chief Justice
.z
 e.
            2-1-4,__
      Justices